Title: To James Madison from Reasin Beall, 18 November 1814 [letter not found]
From: Beall, Reasin
To: Madison, James


          ¶ From Reasin Beall. Letter not found. 18 November 1814. “Transmits a Copy of application of Thos. Taylor for the purpose of obtaining a lease for Sec. 9. 19. 16. in the Canton District. This Section is reserved under the 3d. Section of act of 18th. May 1896 [1796]. Any instructions the President may give in the premises, will meet with prompt attention” (DNA: RG 49, Division D, Letters Received from Registers and Receivers of U.S. Land Offices, Canton, Ohio).
        